     Case 19-90065-LT    Filed 03/04/20   Entered 03/04/20 18:48:00   Doc 42   Pg. 1 of 9




 1   Austin C. Smith NYSB (NYSB 5377254) Pro Hac Vice
     SMITH LAW GROUP
 2   3 Mitchell Place
     New York, NY 10017
 3   917-992-2121
     austin@acsmithlawgroup.com
 4
     Christopher R. Bush CASB 243471
 5   Law Office of Chris Bush
     2727 Camino del Rio S., Ste 135
 6   San Diego, CA 92108
     619-678-1134
 7   chris@chrisbushlaw.com
 8
                        UNITED STATES BANKRUPTCY COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
     IN RE:                       )               Case No. 17-05276-LT
11                                )
     CESAR MEDINA                 )               Chapter 7
12   KRYSTAL ANNE MEDINA          )
                                  )
13                                )
     KRYSTAL ANNE MEDINA          )               Adversary No. 19-90065-LT
14                                )
         Plaintiff,               )
15       vs.                      )
     NATIONAL COLLEGIATE STUDENT ))               PLAINITFF’S SURREPLY
16
     LOAN TRUST 2006-3;           )               MEMORANDUM OF LAW IN
17                  Defendant.    )
                                  )               OPPOSITION TO DEFENDANTS’
18                                )               MOTION FOR SUMMARY
                                  )
                                  )               JUDGMENT
19                                )
20                                )
                                  )
21                                )

22
23
24
25
26
27
28




                                              i
     Case 19-90065-LT      Filed 03/04/20    Entered 03/04/20 18:48:00     Doc 42    Pg. 2 of 9




 1          In her opposition, Plaintiff argues that Defendant’s motion for summary
 2
     judgment was premised on multiple misinterpretations of section 523(a)(8), that
 3
 4   Defendant had failed to establish that TERI had “funded” the program under which
 5
     the subject loan was made, that TERI was a “nonprofit” at the time of the subject
 6
 7
     loan, and that TERI was an “institution” under the Code. Plaintiff makes five brief

 8   points in response to Defendant’s reply.
 9
            First, as to TERI’s questionably non-charitable activities, Defendant does not
10
11   deny any of it. Rather, Defendant’s response seems to be there’s nothing anybody
12
     can do about it, and/or that there’s nothing wrong with using a charity for
13
14   commercial purposes. This is eerily reminiscent of another nonprofit student lending
15   scandal from 2007. After the Washington Post published an expose on the nonprofit
16
     lender EduCap, which had purchased a jet and paid its executives enormous salaries,
17
18   its CEO defended the practices as perfectly valid, and challenged anybody who had
19
     a problem with it, to “take it up with Congress.”1 Senator Grassley, hardly an anti-
20
21   business radical, accepted that challenge and assured Educap that even pro-business
22   conservatives had a problem with it:
23
            “The head of this organization invited critics to ‘take it up with Congress.’ I
24
            look forward to EduCap providing a complete response to our questions so
25          Congress can have an informed view of EduCap and the laws governing
26
     1
      Amit Paley, Student Loan Nonprofit A Boon to CEO, WASHINGTON POST, July 16 2007,
27   available at, https://www.washingtonpost.com/wp-
28   dyn/content/article/2007/07/15/AR2007071501448.html. As with most knee-jerk affirmative
     defenses of patently unethical conduct, EduCap would later announce it was changing its
     behavior while insisting this change had nothing to do with the investigation.



                                                  1
     Case 19-90065-LT       Filed 03/04/20    Entered 03/04/20 18:48:00      Doc 42     Pg. 3 of 9




 1          nonprofit organizations. The EduCap board, with leaders such as the former
 2          FBI director and former vice chairman of the Joint Chiefs of Staff, needs to
            provide the public and the Congress with a full explanation of the charity’s
 3          management and operations. The taxpayers and Congress need full
 4          confidence that public charity executives aren’t enjoying private jet vacations
            on the backs of students being charged 18 percent loan interest rates.” Senator
 5
            Grassley, July 24, 2007.2
 6
 7
            Second, Defendant errs in its analysis of the First Circuit case cited by

 8   Plaintiff. Plaintiff is not suggesting this Court can or should strip TERI of its 501(c)
 9
     status. That is not what Zimmerman held; in fact, Zimmerman explicitly states the
10
11   opposite. Zimmerman states that when Congress uses the term nonprofit and does
12
     not define it as coterminous with a 501(c), courts look behind the form of the entity
13
14   and into the substance to determine if the entity was operating as a nonprofit.
15   Zimmerman v. Cambridge Credit Counseling Corp., 409 F.3d 473, 479 (1st Cir.
16
     2005) (stating that if the defendant 501(c) was used by others “to enrich themselves
17
18   . . . [and] siphon off corporate assets,” [that] could support a finding that Cambridge
19
     was not actually operating as a nonprofit organization and is therefore subject to the
20
21   CROA.”). Zimmerman understood this would not directly impact the entities 501(c)
22   status.3
23
24
25
     2
      https://www.finance.senate.gov/ranking-members-news/senators-seek-information-from-
26   education-loan-non-profit
27          3  Defendant also claims Plaintiff’s Exhibit 5 is about TERI Financial Services Inc,
28   rather than TERI and the interest rates. TSFI was a “financing affiliate” of TERI, and in
     Plaintiff’s Exhibit 9 at 12-13, TSFI represented to the IRS that “TSFI is also organized to
     perform the functions and carry out the broad educational purposes of TERI . . .for credit
     reasons, a separate finance affiliate should be organized to serve the issuer.” See also


                                                   2
     Case 19-90065-LT        Filed 03/04/20     Entered 03/04/20 18:48:00        Doc 42     Pg. 4 of 9




 1          Third, Defendant claims that the loans in Roberson are distinguishable. In
 2
     Roberson, the Seventh Circuit quoted legislative history from 1978 that defined the
 3
 4   term “educational loan.” Matter of Roberson, 999 F.2d 1132, 1135–36 (7th Cir.
 5
     1993) (“As the proponents of a higher standard for dischargeability recognized:
 6
 7
     [E]ducational loans are different from most loans. They are made without

 8   business considerations, without security, without cosigners, and rely [ ] for
 9
     repayment solely on the debtor's future increased income resulting from the
10
11   education. In this sense, the loan is viewed as a mortgage on the debtor's future.
12
     H.R.Rep. No. 595, 95th Cong., 1st Sess. 133 (1977), reprinted in 1978
13
14   U.S.C.C.A.N. 5963, 6094.”). Roberson offers a definition of the term “educational
15   loan, and is thus a source of authority which Plaintiff cited in the same way
16
     Defendant cited the OED.4 Defendant also states that Private Letter Rulings cannot
17
18   be cited as precedent. This is a risky argument given Defendant has told this Court
19
     it cannot examine TERI’s activities but must instead blindly defer to an IRS letter
20
21   from 1987. PLRs are non-precedential for the exact same reason 501(c) status is
22
23
     Exhibit 9 at 28 (reiterating the credit terms TSFI would be able to offer if IRS gave it tax
24   exemption).
25          4
               Defendant bizarrely denies that FMC’s 2004 Annual Report mentions Wells Fargo or
     Sallie Mae. They are mentioned a half a page above the statement Plaintiff cited. And Plaintiff
26
     agrees that FMC was disclosing a business risk. That was Plaintiff’s point. Defendant used TERI
27   as a business advantage, and warned investors if TERI lost its nonprofit status, “TERI would cease
     to have this competitive advantage over potential for-profit providers of the services that TERI
28   provides . [more disclosures]. . [w]e are aware of two competitors, Sallie Mae and Servus Financial
     Corporation, which is an affiliate of Wells Fargo & Company, that offer a similar range of services
     to other lenders.” See Plaintiff’s Exhibit 5 at 53-54.


                                                     3
     Case 19-90065-LT      Filed 03/04/20   Entered 03/04/20 18:48:00    Doc 42    Pg. 5 of 9




 1   non-precedential, and Plaintiff will withdraw any reference to the PLRs if Defendant
 2
     withdraws its 501(c) determination letter. Zimmerman v. Cambridge Credit
 3
 4   Counseling Corp., 409 F.3d 473, 477 (1st Cir. 2005) (stating that a 501(c) status
 5
     “determination is not binding in subsequent litigation challenging the applying
 6
 7
     entity’s tax-exempt status.”) (citing 26 U.S.C. 6110(k)(3)).

 8         Fourth, Defendant errs in arguing that Plaintiff bears the burden of proving
 9
     the loan is outside section 523(a)(8). Defendant’s counsel squarely argued, and lost,
10
11   this issue at the Ninth Circuit BAP not three years ago. In re Kashikar, 567 B.R.
12
     160, 168 (9th Cir. BAP 2017) (“We remind the parties of two points. First, once the
13
14   question is put at issue by an appropriate party, ‘[u]nder § 523(a)(8), the lender has
15   the initial burden to establish the existence of the debt and that the debt is an
16
     educational loan within the statute's parameters . . . [t]he burden then shifts to the
17
18   debtor to prove [undue hardship] by a preponderance of the evidence.”).
19
     Accordingly, even if Plaintiff had moved for summary judgment (which she did not),
20
21   she would only need to prove that Defendant lacked evidence on a single element of
22   its case in chief. It is the Defendant’s burden to prove that there is no genuine dispute
23
     about any material fact of each and every element; Defendant has failed.
24
25         Fifth, Defendant insists that “institution” should be broadly interpreted. It
26
     should be noted that Defendant rejects this form of statutory construction for other
27
28   words in the same provision, including “guaranteed” or “funded,” which Defendant

     interprets other than according to their plain meaning. This argument otherwise


                                                4
     Case 19-90065-LT      Filed 03/04/20   Entered 03/04/20 18:48:00    Doc 42    Pg. 6 of 9




 1   ignores another important canon of construction: exceptions to discharge are
 2
     construed narrowly. In re Riso, 978 F.2d 1151, 1154 (9th Cir. 1992) (“In order to
 3
 4   effectuate the fresh start policy, exceptions to discharge should be strictly construed
 5
     against an objecting creditor and in favor of the debtor.”). This does not change in
 6
 7
     the context of 523(a)(8). In re Christoff, 527 B.R. 624, 629 (9th Cir. BAP 2015)

 8   (applying cannon of narrow construction in 523(a)(8)). Defendant’s proffered
 9
     definition of “institution” reads that an institution is any organization “instituted for
10
11   the promotion of some object.” With all due respect to the authors of the OED, that
12
     is not a particularly useful definition and it is difficult to imagine an organization
13
14   that is not instituted for some object—“for some object” is already contained in the
15   concept of “instituted,” which itself is simply the verbal-form of the word
16
     “institution.” It is generally considered poor lexicography to use the word being
17
18   defined in the definition. And this is because it is circular and creates ambiguity.
19
     Plaintiff has argued that the term “institution” means a school or college which is
20
21   apparent from the fact that the term was taken directly from the Higher Education
22   Act, which uses the term “institution” to mean a college, university or vocational
23
     school. When a term is obviously transplanted from another statute, it brings with
24
25   it the “old soil.” Taggart v. Lorenzen, 139 S.Ct. 1795, 1801 (U.S. 2019) (“When a
26
     statutory term is 'obviously transplanted from another legal source,' it 'brings
27
28   the old soil with it.’”). See also Greenwood Trust Co. v. Com. of Mass., 971 F.2d

     818, 827 (1st Cir. 1992) (“What is more, when borrowing of this sort occurs, the


                                                5
     Case 19-90065-LT      Filed 03/04/20   Entered 03/04/20 18:48:00    Doc 42     Pg. 7 of 9




 1   borrowed phrases do not shed their skins like so many reinvigorated reptiles.”). With
 2
     all due respect to courts that have said they will not read “higher education” back
 3
 4   into the statute, that is a straw-man defense. Nobody is asking the courts to read “of
 5
     higher education” back into the statute.          In re Rosen, 179 B.R. 935, 938
 6
 7
     (Bkrtcy.D.Or.,1995)     (“The    debtor   would      basically   have   me     read   the

 8   term back into section 523(a)(8) by imposing a post-secondary or higher education
 9
     requirement. The language of the statute is not so limited.”). Plaintiff is simply
10
11   asking this Court to consider the term in its context and place. There are two
12
     competing definitions of institution: Plaintiff argues that it means a scholastic
13
14   organization like a college or university that participates in Title IV of the HEA. This
15   includes any school or college that participates in Title IV, and not only those
16
     teaching the liberal arts. Defendant insists it means any organization instituted for
17
18   the promotion of some object; but that does not actually help Defendant because by
19
     expanding the definition broadly enough to fit itself within, the definition becomes
20
21   so hopelessly ambiguous that we must resort to the legislative history which
22   completely undermines the Defendant’s arguments. Furthermore, it defies the plain
23
     fact evident in using the particular and peculiar word “institution” as opposed to
24
25   “organization,” “person,” “lender,” “creditor,” or “entity.”            Even if both
26
     interpretations were equally plausible, the narrower should control under the
27
28   appropriate cannon of construction. In re Gallen, 559 B.R. 349, 356 (Bkrtcy.

     S.D.N.Y.     2016)    (“Any ambiguities as      to    whether     the   debt    satisfies


                                                6
     Case 19-90065-LT          Filed 03/04/20     Entered 03/04/20 18:48:00          Doc 42     Pg. 8 of 9




 1   an exception to discharge ‘must be resolved in favor of the debtor because, failure
 2
     to obtain a discharge can result in a debtor's financial death sentence.’”).
 3
 4          The Defendant insists that the term “educational loan” means any debt
 5
     incurred by a student, the word “program” means any marketing platform used to
 6
 7
     originate debt, the word “institution” means any organization instituted for some

 8   object, the word “guaranteed” means funded, the word “funded” means “meaningful
 9
     participation,” but it is irrelevant how “meaningful” this “participation” was, and
10
11   courts can only interpret “nonprofit” to mean a 501(c) even those acting in bad faith.5
12
     Consider this. Defendant seems to argue that “nonprofit” would include a fraudulent
13
14   charity but would not include a community center that offered free reading lessons
15   if it hadn’t obtained federal tax exemption. Seemingly aware of how absurd this
16
     sounds, Defendant mounts its last defense that whatever the truth may be, it’s far too
17
18   late to change the meaning of these words now. With all due respect, there is not
19
     even a Ninth Circuit case on point and the only BAP decision is from nearly 30 years
20
21   ago. Stare decisis is no doubt a crucial aspect of the common law but when terms
22   are interpreted improperly, they should be reexamined, as the Supreme Court
23
     acknowledged about another term that is also found in 523(a)(8) and which it defined
24
25
26
            5
                Zimmerman, at 477 (“Congress cannot have intended unscrupulous credit repair
27   organizations to have such easy access to CROA immunity. Cf. Esden v. Bank of Boston, 229 F.3d
28   154, 177 (2d Cir.2000) (“An erroneous ruling by an IRS key district director, especially when
     procured by submission of limited or confusing information, cannot defeat the express statutory
     rights of [consumers]. The adjudication of those rights is for the federal courts, not the field offices
     of the IRS.”).


                                                        7
     Case 19-90065-LT      Filed 03/04/20   Entered 03/04/20 18:48:00       Doc 42   Pg. 9 of 9




 1   in the 1970s. See Patterson v. Walgreen Co., 2020 WL 871673, at *1 (U.S.
 2
     2020)(“As the Solicitor General observes, Hardison’s reading does not represent the
 3
 4   most likely interpretation of the statutory term ‘undue hardship;’ the parties' briefs
 5
     in Hardison did not focus on the meaning of that term; no party in that case advanced
 6
 7
     the de minimis position; and the Court did not explain the basis for this

 8   interpretation. I thus agree with the Solicitor General that we should grant review in
 9
     an appropriate case to consider whether Hardison's interpretation should be
10
11   overruled.”) (Alito, J.).
12
13
14
15         Respectfully submitted,
16
17
                                      By:    __/s/ Austin C. Smith_______
18                                            Austin C. Smith
19                                            SMITH LAW GROUP
                                              3 Mitchell Place
20                                            New York, NY 10017
21                                          ___/s/ Christopher R. Bush _______
22                                           Christopher R. Bush
                                             Law Office of Chris Bush
23                                           2727 Camino del Rio S., Ste 135
                                             San Diego, CA 92108
24
25
26
27
28




                                                8
